DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	This action is responsive to communications: RCE & Amendment, filed on 10/05/2020.  

2.	Claims 1-5, 7, 14-18 and 20 are pending in the case.  Claims 1 and 14 are independent claims.  Claims 1, and 14 have been amended.  Claims 8-13 are withdrawn. Claims 6 and 19 are cancelled.


Response to Arguments
Applicant's arguments filed October 5, 2020 have been fully considered but they are not persuasive. 

Applicant argues (claim 1) the 35 USC 103 rejection over Hong and Tucker is traversed.

In response, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without 


Additionally, Applicant argues (claim 1) Tucker does not disclose receiving, from the server, second information associated with an image related to a type of emotion and a degree of the emotion which are identified based on an emotional state of the first user and an emotional state of a second user conversing with the first user, wherein the emotional state of the first user is identified, by the server, based on a result of analysis of another text associated with the second user.

In response, Tucker discloses either of a host site providing embellishment properties and an image based on data/content for configuring an embellished message (Para 128-129, 131; Fig. 29, 30) or a user’s mobile device operating as a server (Para 132) to generate embellished messages (Para 131) based on information from previous messages indicating a tone of a second user (Para 67-68) and message content of the first user (Para 130).  Tucker discloses use of a panel layout that includes image content that reflects the emotion of a user.  The panel layout is modified to reflect user emotion based on analysis of the tone of messages from each user participating in a chat (Para 65), where emotions have selectable levels (Para 102; Fig. 24).  Therefore, Tucker discloses receiving, from the server, second information associated with an image related to a type of emotion and a degree of the emotion which are identified based on an emotional state of the first user and an emotional state of a second user 


Election/Restrictions
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June, 3, 2020.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 14 recite “receive a first input of a first user for inputting a text…, 
and the emotional state of the first user is identified, by the server, based on a result of analysis of another text associated with the second user”. 
It is unclear how a server analyzes text from both a first user and second user without receiving text from a second user. Correction is required.


Claims 2-4, 15-17 and 19-20 are indefinite based on dependency from an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan Tucker et al., US 2016/0359777 A1.


Independent claim 1, Tucker discloses an electronic device, comprising: 

5a touch screen (i.e. an output interface – Fig. 33 “710” – that accepts touch input – Para 37); 

a communication circuit (i.e. a network interface – Fig. 33 “712”); and 

at least one processor configured to control the electronic device to (i.e. a processor of a mobile device – Fig. 33 “702”): 

receive a first input of a first user for inputting a text through the input device (i.e. obtain a message from a first user – Fig. 31 “1010”; input provided via user touch input – Para 37), 



receive, from a server, second information associated with an image related to a type of emotion and a degree of the emotion (i.e. the messaging system recognizes text comments and provides a select panel layout that conveys a mood – Para 65 – and a degree of expressiveness – Para 102; Fig. 24) which are identified based on an emotional state of a first user (i.e. the messaging system processing messages to determine the mood – Para 65-66; users may interact with a host site including an embellish message processing component – Para 128, 129, Fig. 29, 30; OR the user’s mobile device may operate as a server – Para 132; both the host site and the mobile device operating as a server process logic to perform message processing including generating embellishment properties – Para 131 – communicated to the mobile/client device via a network – Fig. 29, 30), and an emotional state of a second user conversing with the first user (i.e. receive a panel layout including an embellishment indicating emotion of a second user – Para 67; the tone of the current and previous messages are compared to determine a panel layout that matches the tone – Para 68), wherein the emotional state of the first user is identified, by the server, based on a result of analysis of the text  (i.e. analyze the message to identify keywords indicating the first user mood/emotion – Fig. 31 “1020”), and emotional state of the second user is identified, by the server, based on a result of analysis of another text associated with the second user (i.e. OR the user’s mobile device may operate as a server – Para 132; the messaging 

15display the image based on the second information on the touch screen together with the text, (i.e. apply an embellishment to indicate emotional expressiveness to the message to produce an embellished message – Fig. 31 “1040”; the selected embellishment displayed with the user’s text – Fig. 26 “2200, 2205”) and 

based on receiving a second input of the first user for transmitting the image and the text, transmit third information associated with the image and the text to the server for the image and the text to be transmitted from the server to an external device of the second user (i.e. user selects to transmit message – Fig. 17, 22; Para 75, 88; the host site interacting with network entities on a programmatic data transfer level – Para 129 OR the user’s mobile device may operate as a server processing logic to perform the methods – Para 132; transmitting the embellished message via the network to the second user – Para 130, 131).  


Independent claim 14, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim 20, Tucker discloses the method of claim 14, wherein the second information associated with the image includes sixth information about a position of the first sub object and seventh information about a position of the second sub object (i.e. a messaging system – Fig. 29; Para 119 - selects an appropriate panel layout – Para 67; the panel layout includes the positioning of an avatar, e.g. first sub object, and background elements, e.g. second sub object – Fig. 7-12), and wherein the method further comprises15: placing the first sub object in a first position in the image based on the sixth information and the second sub object in a second position in the image based on the seventh information (i.e. the avatar and background are displayed according to the panel layout – Fig. 7-12).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiwon Hong, US 2017/0109013 A1, and further in view of Morgan Tucker et al., US 2016/0359777 A1.


Independent claim 1, Hong discloses an electronic device (i.e. user terminal - Fig. 1 “100a”), comprising: 
5a touch screen device (i.e. user terminal displays chat – Fig. 7; Para 137);

a communication circuit (i.e. user terminal communicates with partner terminals – Para 51); and at least one processor configured to control the electronic device (i.e. user terminal includes microprocessor for executing programs – Para 51) to: receive a text through the input device (i.e. user terminal is capable of transmitting data according to user manipulation, e.g. input chat text – Para 51, 54; Fig. 7), transmit first information 

receive, from the server, second information associated with an image related to a type of emotion identified based on an chat context of a first user, and a chat context of a second user conversing with the first user, wherein the chat context of the first user is identified, by the server, based on a result of analysis of the text and the chat context of the second user is identified, by the server, based on a result of analysis of another text associated with the second user (i.e. messenger service is a server – Para 64 ; Fig. 1 “200” – that transmits, to the user terminal, information – Para 57, 69 – that creates a group icon representing users of terminals communicating in a chat session – Para 81, 102 – and based on identified keywords in the chat – Para 84; messenger service controls transmission of message and content between terminals – Para 57; the keywords of chat messages from each terminal are identified to determine an icon that expresses emotion of the chat – Para 84; create a group icon using information about the partner terminal – Para 54; partner terminal communicating with the user terminal – Para 54; Fig. 1),

15display the image based on the second information on the touch screen together with the text (i.e. display an icon – Fig. 7) and 

based on receiving a second input of the first user for transmitting the image and the text, transmit third information associated with the image and the text to the server for 

Hong fails to disclose receive, from the server, second information associated with an image related to a degree of emotion which is identified based on an emotional state of a first user, and an emotional state of a second user conversing with the first user, which Tucker discloses (i.e. analyze the message to identify keywords indicating the first user mood/emotion – Fig. 31 “1020”; receive a panel layout including an embellishment indicating emotion of a second user – Para 67; the tone of the current and previous messages are compared to determine a panel layout that matches the tone – Para 68; display an image associated with a communicated text message – Fig. 7).

It would have been obvious at the effective date of invention to combine Tucker’s  r receive, from the server, second information associated with an image related to a degree of emotion which is identified based on an emotional state of a first user, and an emotional state of a second user conversing with the first user with the method of Hong because each teaches displaying icons emoticons associated with both the users participating in a chat session and the keywords communicated in the chat session, which Tucker further discloses displayed icons indicating a degree or level of emotion may be associated with chat session user messages.

degree of emotion which is identified based on an emotional state of a first user, and an emotional state of a second user conversing with the first user with the method of Hong for the benefit of improving the message content by including expressive elements of varying degree in association with users (Tucker - abstract).


Claim 2, Hong discloses the electronic device of claim 1, wherein the at least one processor is configured to control the electronic device to:  20receive fourth information associated with a first sub object corresponding to the first user and fifth information associated with a second sub object corresponding to the second user (i.e. create a group icon representing users of terminals communicating in a chat session – Para 81), and display the image including the first sub object and the second sub object, (i.e. display the group icon including the first and second user’s icons – Fig. 7 “702”).  

Hong fails to disclose receive third information associated with a first sub object corresponding to the emotional state of the first user and fourth information associated with a second sub object corresponding to the emotional state of the second user, which Tucker discloses (i.e. analyze the message to identify keywords indicating the first user mood/emotion – Fig. 31 “1020”; receive a panel layout including an embellishment indicating emotion of a second user – Para 67; the tone of the current and previous messages are compared to determine a panel layout that matches the 

Similar rationale as applied in the rejection of claim 1 applies herein.


Claim 3, Hong discloses the electronic device of claim 2, wherein the first sub object corresponds to a 5first character designated to be associated with the first user (i.e. a first icon is associated with a first user, e.g. user “A” - Fig. 7), and the second sub object corresponds to a second character designated to be associated with the second user (i.e. a second icon is associated with a second user, e.g. user “B” - Fig. 7).  


Claim 4, Hong discloses the electronic device of claim 2, wherein the second information associated with the image includes first identification information identifying the first sub object and 10second identification information identifying the second sub object, and wherein the at least one processor is configured to control the electronic device to: identify the first sub object corresponding to the first identification information among a plurality of images which is stored in the electronic device, and identify the second sub object corresponding to the second identification 15information from among the plurality of images (i.e. identifying the user terminals participating in a chat – Para 62; and identifying the stored user icon that corresponds to each user terminal 


Claim 5, Hong discloses the electronic device of claim 2, wherein the second information associated with the image includes the emotional state of the first user and the emotional state of the 20second user, and wherein the at least one processor is configured to control the electronic device to: identify the first sub object corresponding to the first user from among a plurality of images which is stored in the electronic device, and identify the second sub object corresponding to the second 76P24308/DMC user from among the plurality of images (i.e. identifying the user terminals participating in a chat – Para 62; and identifying the stored user icon that corresponds to each user terminal participating in the group chat – Para 82 – to display the identified icons in a group icon – Fig. 7).  

Hong fails to disclose identify the first sub object corresponding to the emotional state of the first user from among a plurality of stored images, and identify the second sub object corresponding to the emotional state of the second 76P24308/DMC user, which Tucker discloses (i.e. analyze the message to identify keywords indicating the first user mood/emotion – Fig. 31 “1020”; receive a panel layout including an embellishment indicating emotion of a second user – Para 67; the tone of the current and previous messages are compared to determine a panel layout that matches the tone – Para 68; display an image associated with a communicated text message – Fig. 7).
Similar rationale as applied in the rejection of claim 1 applies herein.


Claim 7, Hong discloses the electronic device of claim 2, wherein the second information associated with the image includes sixth information about a position of the first sub object and seventh 20information about a position of the second sub object, and wherein the at least one processor is configured to control the electronic device to: place the first sub object in a first position in the image based on the sixth information, and place the second sub object in a second position in the image based on the seventh information, as at least part of displaying the image based on the second 77P24308/DMC information associated with the image(i.e. the messenger system controls the display area of the group icon including the first user and the second user icons – Para 16; Fig. 7; the display position of the icons varies with the order of the user participation in the chat – Fig. 7; Para 83, 127)


Independent claim 14, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 15-18, the corresponding rationale as applied in the rejection of claims 2-6 applies herein.


Claim 20, Hong discloses the method of claim 14, wherein the second information associated with the image includes sixth information about a position of the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619